Title: From James Madison to Robert R. Livingston, 23 March 1804
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State March 23d. 1804
In my letter of the 31st of January expressive of the wishes of the President in relation to such modifications of the late Convention with France as might impart its benefits more equally and—justly among the claimants, it was omitted to suggest an arrangement for the immediate relief of such of them as are in that Country and might suffer from the disappointment and delay consequent upon the endeavour to effectuate the proposed modifications. It has however occurred as a reasonable attention to their situation, that there should be made to them, after the adjustment of their claims by the Board a partial advance of Bills upon the Treasury, to an amount which might certainly fall within the sums to be ultimately paid them after the curtailings, which the proposed modifications shall require, of the sums liquidated as due from France, under the provisions of the Convention as it now stands. You will be pleased therefore to consider this suggestion as a part of the plan for remodifying it and with the consent of the French Government take measures for its being carried into effect.
I shall cause a remittance to be made to the Bankers at Amsterdam of the sum of $18,555 54/100 to meet the expences of the Board, and I enclose a copy of the estimate on which the appropriation of the money for this purpose was founded, requesting the same may be communicated to the Board. Their Salaries and those of the Secretary and Agent are fixed by the President at the sums mentioned therein. As the office of Agent is exercised by Mr Skipwith, the sum of one thousand Dollars added to his former Salary, which is intended to be continued was supposed to be commensurate with his services and the nature of his office. It appears that he was put to some expence in furnishing the Board with copies of the claims, which may be reimbursed to him out of the sum estimated for contingencies, if sufficient.
Out of the sum to be remitted to the Bankers they will be instructed to reimburse any advances which may have been made on account of the Board, Secretary and Agent, according to your direction, and not exceeding for any particular object the limits fixed by the appropriation law. I have the honor to be Sir Very respectfully your Most Ob Sert
James Madison
Extract from the estimate presented to Congress, on which their appropriations were founded, for the service of the year 1804
“For the expences of the Board of Commissioners and the Agent of the United States under the Convention with France of the 30 April 1803 viz


The Salary of three Commissioners


@ 4444 44/100 each
13,333.32


Do of the Agent
  1000


Do of a Secretary
  2222:22


Contingent expences
  2000—[”]


 

   
   RC (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM.


